 

 

***CONFIDENTIAL TREATMENT REQUESTED**

ATTACHMENT 2

Attached to March 10, 2004 Letter to the Securities and Exchange Commission

AGREEMENT FOR DISTRIBUTION OF PRODUCTS

 

This Agreement for Distribution of Products, dated January 9, 2004, is between
Wild Oats Market, Inc. ("WO") and United Natural Foods, Inc. and its
subsidiaries and affiliates (collectively "UNFI").

RECITALS

A. WO operates certain retail supermarket stores in the United States which are
primarily engaged in the sale of natural and organic products (the "Stores").

 

B. The parties desire to enter into an agreement pursuant to which UNFI shall
provide, sell and distribute to WO, its Stores and wholesale locations, and WO
shall buy, the goods and services specified below on the terms set forth below.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Agreement Term. (a) The Agreement shall have an initial term of five years
(the "Term") commencing as of the date hereof (the "Commencement Date").

(b) After the expiration of the initial Term, the Term shall be automatically
renewed for successive two-year periods unless either party gives notice to the
other not less than 180 days prior to the end of the initial or any renewal
Term.

2. Distribution Arrangement. (a) Commencing April 1, 2004 (the "Effective
Date"), UNFI shall be the primary wholesale distributor to WO of WO selected (i)
specialty grocery items, (ii) natural and organic packaged grocery products,
(iii) frozen products (including certain grocery and meat), (iv) bulk products,
(v) vitamins, supplements, body care and other health and beauty aid products
and (vi) dairy products (but excluding produce, meat, seafood, cheese, food
service products, mercantile and other categories not specifically identified
above) either (A) not purchased directly from manufacturers or (B) for which WO
currently does not have an existing contractual obligation to purchase which
continues after the Effective Date (the "Products"), for all WO Stores, and all
such new Stores acquired or opened by WO during the Term, subject to the
limitations set forth below. Produce and alcoholic beverages are not included in
Products for the purposes of this Agreement.

(b) "Primary" for purposes of this Agreement shall be defined as purchasing from
UNFI and its affiliates (i) a minimum of [CONFIDENTIAL](1) in Products and (ii)
a majority, in the aggregate by region, of the Natural and Organic Products
carried by the Stores (as defined in the Product Standards set forth on Exhibit
A attached hereto) purchased in the various categories under 2(a) above, with
(i) and (ii) calculated inclusive of orders for Products that are out of stock,
during each 12-month period of the Term, commencing as of the Effective Date.

 

 

--------------------------------------------------------------------------------



(1)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED**



 

(c) WO will purchase, and UNFI will sell Products at net prices, quantities and
upon the other terms and conditions set forth herein.

 

3. Products. (a) Authorized List. (a) WO has provided to UNFI an Authorized
Product List ("APL"), DC by DC, which, as modified from time to time, will be
the complete list of the only Products authorized to be distributed to the
Stores by UNFI. WO shall have the obligation to purchase, on a monthly basis,
not less than (i) [CONFIDENTIAL](2) per DC for grocery, chilled and frozen
Products, and (ii) [CONFIDENTIAL](3) cases per DC for repack, health and beauty
Products (including all body care Products) and vitamins, minerals, supplements
and homeopathic remedies (the "Velocity Requirement") of each Product on the APL
which is carried by UNFI solely for distribution to WO Stores, exclusive of
Private Label Products (the "Exclusive Products"). Notwithstanding the
foregoing, the parties agree that the Velocity Requirement for Products
purchased by WO from the New Oxford, PA and Chesterfield, NH DCs shall be
established by the parties six months after the Effective Date, based upon a
review of WO’s purchasing volumes and Product velocities during the first six
months’ purchasing from such DCs. Calculation whether a Product meets the
Velocity Requirement shall include all orders placed by WO, including those not
filled as a result of manufacturer or UNFI out-of-stocks ("OOS").

(b) WO shall have final determination of items on the APL; provided, however,
that the following Products shall not be included within the APL without UNFI’s
consent, not to be unreasonably withheld, conditioned or delayed: (i) Products
that do not meet the product standards set forth on Exhibit A (the "Product
Standards"); or (ii) SKUs of Exclusive Products and WO Private Label in excess
of [CONFIDENTIAL](4) (the "Exclusive/PL Product SKU limit").

> > (c) APL Additions and Deletions.
> > 
> > (i) WO may require the addition of Products to the APL upon written notice
> > to UNFI specifying the Products to be added, the Stores designated to
> > purchase such Products and the estimated weekly purchases of the Products by
> > the designated Stores; provided, however, that Products will not be added to
> > the APL without UNFI’s consent, not to be unreasonably withheld: (i) if the
> > Products do not meet the Product Standards; (ii) if the Exclusive/PL Product
> > SKU limit will be exceeded; and (iii) until adequate inventory of the
> > Product shall be available in all UNFI servicing divisions, as determined by
> > UNFI, based on the estimated weekly purchases provided by WO. At the time WO
> > gives notice to UNFI adding Products to the APL, UNFI shall notify WO if the
> > added Products will be Exclusive Products. Notwithstanding the foregoing,
> > all Products identified for addition to the APL that do not require consent
> > pursuant to the criteria set forth above shall be added to the APL within 21
> > days after receipt of written notice of their addition from WO. If UNFI does
> > not have such new Products available for distribution to WO Stores within 21
> > days after addition to the APL for other than Force Majeure events, WO may
> > include orders of the new Products for purposes of the calculation under
> > Section 14 (Out of Stock Calculation) below and such other obligations of
> > UNFI hereunder regarding delivery of Products.

 

--------------------------------------------------------------------------------



(2) Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(3)  Ibid.





(4)  Ibid.



--------------------------------------------------------------------------------

> > ***CONFIDENTIAL TREATMENT REQUESTED**
> > 
> > 
> > 
> >  
> > 
> > (ii) WO shall designate those Stores to purchase any item added to the APL
> > in the notice described in (c)(i) above.
> > 
> > (iii) [CONFIDENTIAL](5),:
> > 
> > > > (1) [CONFIDENTIAL](6), or
> > > > 
> > > > (2) [CONFIDENTIAL](7),
> > 
> > WO shall have no obligation to purchase any of the foregoing Products which
> > are deleted from the APL at UNFI’s request for reasons other than a failure
> > of such Products to meet the Velocity Requirement, unless WO agrees to such
> > purchase.
> > 
> > (iv) If either party requests deletion from the APL of any Product and the
> > other party agrees to deletion of such item, there shall be a 60-day notice
> > period, after agreement of the parties as to deletion, prior to the actual
> > deletion of the Product from the APL. Unless the deletion is made by UNFI
> > for Products failing to meet the Velocity Requirement or because of
> > excessive manufacturer OOS (as determined by UNFI based upon historic
> > information), the requesting party shall indemnify the other party from the
> > costs of the return to the manufacturer or failure to pay by the
> > manufacturer of: (A) any bill backs (manufacturer direct rebate) or charge
> > back issued by UNFI (contribution by the manufacturer to any ad costs, funds
> > or campaigns for such Product); (B) coupons or rain checks issued by
> > manufacturer or WO or UNFI; and (C) store credits (credits for damaged
> > goods, out of stock Product, demonstration costs agreed to by the
> > manufacturer) issued for the deleted Product; provided that, so long as the
> > deleted Product is not an Exclusive Product, if the deleted Products are
> > sold, or a sale is arranged, within 90 days to another customer, then the
> > requesting party shall not have any indemnification or reimbursement
> > obligation as specifically enumerated above under this Section 3(c)(iv) for
> > the items identified above related to those deleted Products that have been
> > sold.
> > 
> >  

--------------------------------------------------------------------------------

> > (5)  Confidential treatment has been requested for the redacted portion. The
> > confidential, redacted portions have been filed separately with the SEC.
> > 
> > 
> > 
> > 
> > 
> > (6)  Ibid
> > 
> > 
> > 
> > 
> > 
> > (7)  Ibid.

--------------------------------------------------------------------------------

> > ***CONFIDENTIAL TREATMENT REQUESTED**
> > 
> > 
> > 
> >  
> > 
> > (d) Private Label Products.
> > 
> > (i) [CONFIDENTIAL](8)
> > 
> > (ii) UNFI will carry any WO Private Label Products requested by WO, provided
> > that each WO Private Label Product sells well enough to turn one inventory
> > turn: (A) [CONFIDENTIAL](9) for Products which are imported from outside of
> > the continental United States, and (B) [CONFIDENTIAL](10) for Products which
> > are shipped from manufacturers within the continental United States. At the
> > end of the inventory turn periods specified in (A) and (B) above, UNFI shall
> > notify WO of the amount of inventory of any Product not meeting the turn
> > periods, and [CONFIDENTIAL](11). WO shall use its best efforts to sell
> > through inventory remaining beyond the turn periods within CONFIDENTIAL](12)
> > after the end of the applicable turn period (the "Sell Through Period") or
> > may elect to have the inventory "plussed out" (shipped) to the Stores on a
> > logistics schedule supplied by WO. If inventory not moving within the turn
> > periods remains in the DCs for more than [CONFIDENTIAL](13) after the end of
> > the turn periods, [CONFIDENTIAL](14). To the extent a Private Label Product
> > does not sell within the foregoing turn periods, the parties shall review
> > the Product on a case-by-case basis, and shall mutually determine whether to
> > remove it from the APL. UNFI shall hold the inventories of WO Private Label
> > in the three DCs listed on Exhibit C hereto, and in additional DCs as
> > Private Label Product velocity may warrant. "WO Private Label Products"
> > shall mean those products that Wild Oats offers from time to time in its
> > Stores under Wild Oats’ proprietary labels (including "Wild Oats",
> > "Henry’s", "Sun Harvest" and such other tradenames or marks used by WO from
> > time to time). UNFI covenants not to sell, and to take commercially
> > reasonable efforts to prevent the sale of any WO Private Label Products by
> > UNFI to any distribution network, stores, or persons not approved in advance
> > by WO. UNFI agrees to fully cooperate with WO in any investigation and
> > litigation originated by WO over such unauthorized sales. UNFI shall bear
> > the cost of retrieval of any WO Private Label Product sold in unauthorized
> > sales by UNFI.

4. Pricing. (a) Pricing of Products. Commencing as of the Commencement Date,
during the Term the UNFI pricing for Products shall be as follows:

 

> > (i) As to all Products other than WO Private Label Products,
> > [CONFIDENTIAL](15); and

 

--------------------------------------------------------------------------------



(8)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(9)  Ibid.





(10)  Ibid.





(11)  Ibid.





(12)  Ibid.





(13)  Ibid.





(14)  Ibid.





(15)  Ibid.



--------------------------------------------------------------------------------

> >  
> > 
> > ***CONFIDENTIAL TREATMENT REQUESTED**
> > 
> > 
> > 
> >  
> > 
> > (ii) As to WO Private Label Products, [CONFIDENTIAL](16)
> > 
> > (b) At the end of each of WO’s fiscal quarters, [CONFIDENTIAL](17)
> > 
> > (iii) For purposes of this Agreement, "Cost" shall be defined as
> > [CONFIDENTIAL] (18)
> > 
> > (iv) In the event of a partial Fiscal Quarter based on the Commencement Date
> > or remaining at the end of the term hereof (whether by early termination or
> > normal expiration of the term of this Agreement), the Quarterly Run Rate
> > Volume shall be pro rated based on the percentage of the Fiscal Quarter at
> > the Commencement Date or remaining at the end of the term of the Agreement.
> > 
> > (v) If there has been a Force Majeure event during any Fiscal Quarter that
> > materially affects WO’s ability to purchase or UNFI’s ability to sell
> > Products, the Quarterly Run Rate Volume shall not be reduced, but the
> > [CONFIDENTIAL](19) minimum purchase level referenced under Section 2(b)
> > above for any calendar year shall be reduced by an amount based on the
> > purchases from those Stores impacted by the Force Majeure event from other
> > distributors, or estimated purchases in the event the Stores are unable to
> > operate and the length of time that the Force Majeure event continues to
> > disrupt operations at such Stores or DCs.
> > 
> >  

(c) Modification of Pricing.

> > (i) The parties agree to meet semiannually to review the freight delivery
> > charges to the Stores as set forth in Exhibit E and, upon mutual agreement
> > based on a modification in freight charges, shall modify the inbound freight
> > charges as a component of Product cost.
> > 
> > (ii) UNFI may only increase the prices for Products referenced in this
> > Section 4 if there is an actual per item price increase from the
> > manufacturer. Price increases shall only be effective after
> > [CONFIDENTIAL](20) electronic notification to WO. UNFI shall reduce or
> > increase the prices for Products if there is an actual per item price
> > decrease or increase, as applicable, from the manufacturer in accordance
> > with manufacturer deal periods. Price decreases shall be effective within
> > [CONFIDENTIAL](21) from the reduction in pricing by the manufacturer to
> > UNFI. All published vendor deals (advertised to wholesalers and retailers),
> > pricing and promotional discounts, will be passed dollar for dollar directly
> > to WO as and when received by UNFI as a reduction in pricing subject to
> > vendor performance requirements being met. Notwithstanding the foregoing,
> > UNFI’s or WO’s new item set up discounts and policies will be mutually
> > supported.

 

--------------------------------------------------------------------------------



(16)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(17)  Ibid.





(18)  Ibid.





(19)  Ibid.





(20)  Ibid.





(21)  Ibid.



--------------------------------------------------------------------------------

> >  
> > 
> > ***CONFIDENTIAL TREATMENT REQUESTED**
> > 
> > 
> > 
> >  
> > 
> > (iii) WO may negotiate scan downs or off-invoice receiving allowances with
> > manufacturers pursuant to which WO receives a rebate from the manufacturer
> > based upon actual sales of goods. [CONFIDENTIAL](22). The total number of
> > scan-downs per month that can be negotiated by WO shall not exceed
> > [CONFIDENTIAL](23). The payment shall be accompanied by a copy of the
> > manufacturer bill back documents sent to the manufacturer as part of the
> > scan down or off-invoice arrangement.

(d) Freight Costs to the Stores.

> > (i) WO shall pay a freight charge for delivery of Product from each UNFI
> > distribution center to the Stores. The freight charge shall be a percentage,
> > as set forth on Exhibit E to this Agreement, of Product Cost. Freight will
> > be shown separately on each Product invoice from the cost of the Product
> > delivered. WO shall be under no obligation to pay higher net freight costs
> > that result from UNFI’s election to close any distribution centers that were
> > operating on the date of this Agreement, and any increase in freight charges
> > resulting from such closure or reassignment of more Stores to other DCs
> > shall be the responsibility of UNFI. In the event that federal or state
> > regulations regarding hours of service for drivers are implemented that
> > result in substantial increases in freight costs over those costs
> > represented by the percentages set forth on Exhibit E, the parties shall
> > review the actual costs and make such adjustments to Exhibit E to cover the
> > incremental cost increases allocated to WO’s business as a result of such
> > implementation.
> > 
> > (ii) In the event that fuel costs average in excess of [CONFIDENTIAL](24)
> > over the prior three-month period, UNFI shall be entitled to charge WO a
> > surcharge for fuel used in delivery of Product equal to the actual average
> > and [CONFIDENTIAL](25), and such surcharge shall be charged for the
> > following three-month period as set forth on Exhibit F attached hereto.

(e) Inclusions of Items on Invoices. WO shall send its suggested specific Store
retail pricing for the Products to UNFI in a mutually agreeable format at
mutually agreed times. UNFI will print such pricing on all appropriate WO
documents. The mechanics of such arrangement are set forth in Exhibit G attached
to this Agreement. Each invoice from UNFI for Product delivered to the Stores
shall show the cost of the item per unit specified, the freight costs and, to
the extent UNFI’s computer systems may include such information, the retail
price at which WO sells the Product and margin received at such price, as
reflected in WO’s data. UNFI shall have no liability to WO hereunder for loss
arising out of errors in WO’s data.

--------------------------------------------------------------------------------



(22)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(23)  Ibid.





(24)  Ibid.





(25)  Ibid.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(f) Conflict with Purchase Orders and Other Documents. The terms and conditions
of the Agreement shall govern any purchase order and shall supersede any
additional or contrary terms set forth in any WO purchase order or any UNFI
acceptance, confirmation, invoice or other similar document.

(g) Cross-Dock Billing. UNFI will, from time to time, and based on UNFI space
availability, ship non-APL Product, for pallet and shipper displays only, on a
cross-dock basis (as opposed to "bill to, ship to") for WO. UNFI shall charge WO
[CONFIDENTIAL](26) shipped on a cross-dock basis, and [CONFIDENTIAL](27). UNFI
shall not unreasonably withhold its consent to cross-dock arrangements
established by WO, based on space availability per DC. WO shall give UNFI 45-day
prior notice of any proposed cross-dock arrangement. Within 15 days prior to the
actual shipment pursuant to the cross dock arrangement, WO shall provide the
weight, volume and pallet count of the cross-docked Products per Store. All
cross-docked Products received from the manufacturer shall be accompanied by a
bill of lading, shall identify that the shipment is for WO, and shall identify
the Store to which the Product is to be shipped. UNFI shall deliver the
cross-docked Products on the next scheduled shipment to the Store, space
permitting but, as to Wild Oats Stores only (not as to Henry’s or Sun Harvest
Stores) shall not ship cross-docked Products in the first week of any WO
promotional period.

 

5. Placement of Personnel and Equipment. (a) On Site Personnel. UNFI shall
commit to providing, at its cost, the following personnel at WO Headquarters in
Boulder, Colorado, during the Term of this Agreement: [CONFIDENTIAL](28). In
addition, UNFI will provide [CONFIDENTIAL](29).

(b) Transition Personnel. As part of the transition of distribution purchasing
from WO’s current primary distributor to UNFI, UNFI and WO recognize that
certain existing shelf tags for certain items on the APL must be replaced.
[CONFIDENTIAL](30). The timetable for the completion of all retagging, and the
process by which retagging will proceed, will occur over a nine-month period on
a timetable mutually agreeable to the parties.

(c) Replacement of Personnel. All personnel supplied by UNFI under (a) and (b)
above shall be reasonably satisfactory to WO. If WO requests the replacement of
any UNFI personnel for any non-discriminatory reason, UNFI shall use
commercially reasonable efforts to promptly replace such individuals with new,
competent personnel reasonably satisfactory to WO.

--------------------------------------------------------------------------------



(26)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(27)  Ibid.





(28)  Ibid.





(29)  Ibid.





(30)  Ibid



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(d) Electronic Ordering Equipment. As part of the retagging process of existing
Stores, UNFI shall loan to each Store three electronic store order units, and
shall train all department managers, the scanning coordinator and the designated
person for order placement at Store level on the use of the equipment. Upon full
implementation of WO’s backdoor receiving project, WO shall return to UNFI two
of the three electronic ordering units provided by UNFI at each Store. Any
malfunctioning units shall be repaired or replaced, at UNFI’s sole election,
within 72 hours after UNFI’s receipt of notification by WO, provided that WO
shall provide UNFI with specific information as to any malfunctioning. WO shall
be responsible for malfunctioning caused by the gross negligence of WO
employees. UNFI shall provide three, or more based on Store size if requested by
WO, units to each new Store, and shall train the aforesaid new Store personnel
in the use of the equipment, within 21 days prior to the opening of the new
Store; provided that WO shall have given UNFI 90 days’ prior written notice of
new Store openings to facilitate the programming of the equipment and the
training of personnel and WO makes such personnel available to UNFI at mutually
agreed upon dates, times and places. WO is currently testing and plans to
implement in the future a new order taking technology as part of its back door
receiving program.

(e) [CONFIDENTIAL](31)

6. Product Quantity: (a) Quantities. UNFI agrees to sell to WO and supply WO
with APL Products, throughout the Term of the Agreement, in the quantities
ordered by WO in its sole discretion. The parties have established two
[CONFIDENTIAL](32)   minimum order quantities for each Store based on Store
volume, frequency of delivery, etc., as set forth on Exhibit H attached hereto.
The parties shall review the schedule semi-annually and shall move Stores’
minimum order quantities from one order quantity category to the other based on
market conditions and competitive impacts. WO may be charged a
[CONFIDENTIAL](33) charge for deliveries not meeting the minimum order
requirement size.

(b) Shipment of Booked Orders. If WO has (i) pre-ordered specified quantities of
Product for a promotional event and has given UNFI 45 days notice, or (ii)
completed a forward buy negotiation with a manufacturer for Product meeting the
requirements set forth in (c) below, and UNFI has accepted the orders, UNFI
shall deliver the booked quantities of Products to the WO Stores per WO’s
Product orders. For inventory not falling within the definitions of (i) and (ii)
above, if UNFI has stocking issues, UNFI will ship all customers on an equal
first come, first serve basis.

(c) [CONFIDENTIAL](34) .

 

--------------------------------------------------------------------------------



(31)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(32)  Ibid.





(33)  Ibid.





(34)  Ibid.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

7. UNFI Covenants Concerning Facilities; Delivery Standards.

(a) Standards for Facilities. UNFI warrants and covenants that all UNFI
participating distribution centers will be maintained and operated in all
material respects in accordance with UNFI warehousing and delivery standards,
which will be available for review upon request by WO. WO may inspect the
physical plant of any distribution center during normal business hours upon
reasonable advance notice to the designated UNFI personnel, but shall not impair
or impede the business operations of the center. With WO’s consent, not to be
unreasonably withheld, UNFI shall have the right to move service for groups of
Stores from one facility to another, provided the new facility has the ability
to adequately service the Stores, UNFI has given WO at least 60 days notice of
the proposed modification and obtained WO’s consent, such move shall not result
in an incremental increase in cost to WO, and the parties have had the
opportunity to prepare and implement a plan for transition to the new DC.

(b) Covenants for Delivery. UNFI shall:

> > (i) receive and process WO orders only from the WO Stores or designated home
> > office personnel and no other WO personnel or manufacturers, brokers or
> > other third parties. Notwithstanding anything to the contrary, UNFI shall be
> > entitled to rely upon the list of authorized persons in accepting orders
> > from personnel identifying themselves as on such list. If orders are
> > transmitted by MSI, then UNFI may rely upon orders received from a Store;
> > and
> > 
> > (ii) at UNFI’s election, transport ordered Product on UNFI fleet or WO
> > approved carriers to individual Stores. UNFI shall comply with any regional
> > or national, as applicable, limitations or guidelines regarding deliveries
> > (e.g., municipal, residential or property owner imposed restrictions on
> > delivery hours, parking of trucks, unacceptable levels of noise in
> > residential areas, etc.) of which WO has provided notice.
> > 
> > (iii) maintain adequate stock at each DC to meet WO Store requirements on an
> > individual store basis [CONFIDENTIAL](35).

(c) Delivery Windows. Exhibit I sets forth the following information per Store:
(a) estimated shipment volumes per delivery location; (b) municipal, residential
or property owner imposed restrictions on delivery hours, parking of trucks,
delivery routes, curfews, noise ordinances, lease covenants, neighborhood
covenants and operating hours. In the event of changes in these restrictions, WO
shall provide updated information and the parties shall evaluate such
information and make such scheduling changes as necessary to comply with any
restrictions so imposed. UNFI will apply its routing system to prepare a routing
and constraint analysis, taking into account, in order of priority, (a) Store
delivery restrictions such as curfews, ordinances, neighborhood covenants,
landlord regulations, (b) WO desired delivery times, (c) UNFI’s route departure
schedule, (d) UNFI warehouse and transportation operating constraints such as
shift schedules. The routing schedule

--------------------------------------------------------------------------------



(35)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(the "Delivery Schedule") adopted based on the routing and constraint analysis
will define the following: (1) each Store’s days of delivery per week, (2) the
hours of the delivery window for each store delivery, (3) delivery days and
delivery windows per day for special promotional events, and (4) delivery days
and delivery windows for holiday week shipments. After the initial development
of the Delivery Schedule, a designated WO employee and UNFI will meet monthly,
if requested by WO or UNFI, or quarterly, if no monthly meetings are held, to
review the Schedule and make any necessary modifications. [CONFIDENTIAL](36).

 

(d) Code Date Policy; Inventory Management. Products shall be distributed to WO
Stores in compliance with the Code Date Policy attached as Exhibit J to this
Agreement related to the minimum number of days prior to expiration of the final
code date, for perishable Products, under which such Products will be accepted
upon delivery to the Stores. Product delivered with less than the minimum code
date shall be deemed an out-of-stock for purposes of performance hereunder. UNFI
agrees to deliver all Product (including WO Exclusive and Private Label Product)
on a "first-in, first-out" inventory management basis, to ensure proper
inventory turns and maximize available Product Code Dates.

 

(e) Quality Standards. Products will be delivered palletized and shrink-wrapped
and meet WO's Quality Standards as to damage, rodent or insect presence, and
other quality standards attached as Exhibit K to this Agreement. The parties
will comply with the mutually agreeable pallet exchange program described on
Exhibit L. In the event that any Product is recalled or withdrawn (the "Recalled
Product"), UNFI will use its personnel (or a third party retrieval service if
UNFI reasonably believes the recall or withdrawal will be achieved faster, at
less expense or more efficient) to remove any Recalled Product from the WO
Stores and shall dispose of or return any Recalled Products as required. In
addition to the foregoing responsibilities, UNFI shall use its reasonable
commercial efforts to cooperate with WO in removing the Recalled Product that
UNFI has delivered from the WO Stores and replenishing the Store with
replacement Products.

 

(f) Store Receiving. All Product shipments by UNFI to the Stores must be
evidenced by an invoice, in the form attached hereto as Exhibit G. Shipments of
Product shall be acknowledged as received by execution by Store personnel of the
delivered invoice (a copy of which shall be left with the Store). WO will not be
responsible for paying any invoice for a shipment not complying with the
foregoing conditions of receipt.

 

(g) Passage of Title and Risk of Loss. Title and risk of loss shall pass upon
delivery to WO Stores when delivered by UNFI fleet. Risk of loss upon delivery
by independent carriers shall be governed by such arrangements as are made
between UNFI, WO and the independent carrier at the time of shipment.

--------------------------------------------------------------------------------



(36)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC..



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

8. Certain Wild Oats Ordering Responsibilities. (a) WO shall place phone orders
only by designated WO personnel. To enable timely delivery of Products, WO shall
place orders in a timely manner in accordance with Exhibit M. WO shall give UNFI
a minimum 45-day written lead time on promotion orders. No third party orders
will be honored by UNFI.

(b) The parties agree to establish an electronic data interchange capability
("EDI")between WO and UNFI in a mutually agreed upon format by December 31,
2004. The EDI shall be used both for the placement of orders and the movement of
other data used in the ordering and payment for Products.

(c) The average minimum order size for each Store delivery shall be as set forth
on Exhibit H per Store per placed order (inclusive of OOS and Private Label
Product, whether caused by the manufacturer, UNFI or promotional OOS, that is
ordered but not delivered). Any order placed of less than the minimum order size
shall incur [CONFIDENTIAL](37).

(d) To the extent that WO forecasts Product sales for a WO promotion (other than
WO Private Label promotions), and the Stores do not order the aggregate amount
forecasted to UNFI, then within [CONFIDENTIAL](38) following completion of the
promotion, UNFI shall notify WO of the amount of promotional Product remaining
in inventory, and shall commence charging WO a pallet charge of
[CONFIDENTIAL](39) for any of such inventory remaining at the DCs on the
[CONFIDENTIAL](40) after completion of the promotion. WO shall use its best
efforts to sell through the remaining promotional inventory within
[CONFIDENTIAL](41) after completion of the promotion or may elect to have the
inventory "plussed out" (shipped) to the Stores on a logistics schedule supplied
by WO. If promotional inventory remains in the DCs for more than
[CONFIDENTIAL](42) after the completion of the promotion, [CONFIDENTIAL](43).
The foregoing shall not apply to purchases of "Wild Buys" as defined in Section
6(c) above.

9. Promotional and Marketing Funds. UNFI will assist WO in the solicitation of
vendor funding for new and remodeled Stores and acquired Stores (except as and
to the extent excluded under Section 2 above) at levels requested by WO, unless
such levels are deemed unreasonable by UNFI.

--------------------------------------------------------------------------------



(37)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(38)  Ibid.





(39)  Ibid.





(40)  Ibid.





(41)  Ibid.





(42)  Ibid.





(43)  Ibid.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

10. Hold Harmless.

(a) UNFI Indemnity. It is expressly understood and agreed that WO shall not be
liable for, and UNFI shall hold WO harmless from, any obligations, claims,
demands, losses, costs, damages, suits, judgments, penalties, expenses and
liabilities of any kind or nature to a person not a party to this Agreement
("Third Party") arising out of or in connection with this Agreement caused by
UNFI’s negligence, willful misconduct or contractual breach, including but not
limited to any costs, expenses, court costs and reasonable attorneys’ fees
incurred by WO by reason of any defense to any claims or lawsuits to which WO
has been named a party.

(b) WO Indemnity. It is expressly understood and agreed that UNFI shall not be
liable for and WO shall hold UNFI harmless from any obligations, claims,
demands, losses, costs, damages, suits, judgments, penalties, expenses and
liabilities of any kind or nature to a Third Party arising out of or in
connection with this Agreement caused by WO’s negligence, willful misconduct or
contractual breach, including but not limited to any costs, expenses, court
costs and reasonable attorneys’ fees incurred by the UNFI by reason of any
defense to any claims or lawsuits to which UNFI has been named a party. WO
agrees to indemnify UNFI for any loss, cost or damage resulting from any claim
brought against UNFI by TOL and relating to WO’s termination of a distribution
agreement with TOL.

 

(c) Third Person Claims. Promptly after a party has received notice of or has
actual knowledge of any claim against it covered by Section 10 by a Third Party
or the commencement of any action or proceeding by a Third Person with respect
to any such claim, such party (sometimes referred to as the "Indemnitee") shall
give the other party (sometimes referred to as the "Indemnitor") written notice
of such claim or commencement of such action or proceeding; provided, however,
that the failure to give such notice will not affect the right to
indemnification hereunder with respect to such claim, action or proceeding,
except to the extent that the other party has been actually prejudiced as a
result of such failure. If the Indemnitor has notified the Indemnitee within
thirty (30) days from the receipt of the foregoing notice that it wishes to
defend against the claim by the Third Person, then the Indemnitor shall have the
right to assume and control the defense of the claim by appropriate proceedings
with counsel reasonably acceptable to Indemnitee, provided that the assumption
of such defense by the Indemnitor shall constitute an acknowledgment of the
obligation to indemnify the Indemnitee hereunder. The Indemnitee may participate
in the defense, at its sole expense, of any such claim for which the Indemnitor
shall have assumed the defense pursuant to the preceding sentence, provided,
however, that counsel for the Indemnitor shall act as lead counsel in all
matters pertaining to the defense or settlement of such claims, suit or
proceeding other than claims that in Indemnitee’s reasonable judgment could have
a material and adverse effect on Indemnitee’s business apart from the payment of
money damages. The Indemnitee shall be entitled to indemnification for the
reasonable fees and expenses of its counsel for any period during which the
Indemnitor has not assumed the defense of any claim. The Indemnitor may not
settle any claim without obtaining a release for the benefit of the Indemnitee,
unless the consent of the Indemnitee is obtained.

 

(d) Product Liability. UNFI acknowledges that it generally obtains
indemnification agreements from the various manufacturers, vendors or
distributors of the Products or other items being sold to WO by UNFI under this
Agreement. UNFI agrees to indemnify and hold harmless WO for any liability
arising from Products sold to WO by UNFI, without regard to any negligence by
UNFI related to such Products. UNFI’s obligation to indemnify WO for any
liability arising from any Products sold to WO shall exist regardless of the
existence or nonexistence of any such indemnification agreements from Product
manufacturers.

 

--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(e) Insurance. UNFI agrees that all material properties and risks of UNFI shall
at all times be covered by valid and currently effective insurance policies or
binders of insurance or programs of self-insurance in such types and amounts as
are consistent with customary practices and standards of UNFI and the industry,
but in no event less than $2 million aggregate general liability coverage. WO
shall be named as an additional insured and certificates of insurance evidencing
the renewal of insurance shall be delivered by UNFI to WO from time to time. WO
agrees that all material properties and risks of WO and any third party
providing transportation services to WO shall at all times be covered by valid
and currently effective insurance policies or binders of insurance or programs
of self-insurance in such types and amounts as are consistent with customary
practices and standards of companies engaged in businesses and operations
similar to those of WO.

11. [CONFIDENTIAL](44)

12. Audits. (a) General. WO and its independent auditors will have the right to
perform the following audits of UNFI’s compliance with the terms of the
Agreement:

> > (i) Financial – WO sales data, WO cost data, WO promotions data, and WO
> > discounts, [CONFIDENTIAL](45);
> > 
> > (ii) Quality Assurance - audits of distribution facilities and
> > transportation equipment;
> > 
> > (iii) Freight - freight costs, rates, transportation costs;
> > 
> > (iv) Vendors – invoices from vendors to UNFI.

(b) Cost of Audit: All audits will be performed at WO’s cost, using auditors of
its choice, unless any audit of financial compliance discloses an aggregate
over-billing to WO or an aggregate underreporting by UNFI under the terms of the
Agreement of [CONFIDENTIAL](46) of the total billed/reported, in which case UNFI
shall reimburse WO for the reasonable cost of the audit. If any audit shows any
overpayment by WO or an underreported amount by UNFI, UNFI shall promptly refund
any over-billed amount or credit any underreported amount to WO, plus interest
at the rate of 1% per month from the earliest date of error until paid. WO shall
provide UNFI promptly with copies of all audits before any adjustment may occur.
If any audit shows any under-payment by WO or an over-reported amount to WO, WO
shall promptly refund the deficiency or overpayment to UNFI, plus interest at 1%
per month from the earliest date of error until paid. Any audit may be done by
an audit of a statistically significant sampling of the data being audited, in
accordance with generally recognized auditing practices, and such sampling shall
be deemed representative of all data in that category.

--------------------------------------------------------------------------------



 



***CONFIDENTIAL TREATMENT REQUESTED**



 

(44)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.



(45)  Ibid.





(46)  Ibid.



--------------------------------------------------------------------------------

(c) Cooperation. UNFI shall cooperate with WO and its auditors in the
performance of all audits by delivering such documents and other information,
and making its personnel and facilities available for inspection, as WO shall
reasonably request. WO shall provide to UNFI a list of all information required
to perform its audit. WO agrees to maintain as confidential any information
obtained during any audit regarding any other customer or vendor of UNFI, unless
required to disclose such information by subpoena, by process of law, or by
rules or regulations of any governmental agency which may require disclosure of
information, but only upon first promptly notifying UNFI of such requirement and
permitting reasonable opportunity to UNFI to seek a protective order. Any
disclosure which, in the legal opinion of outside counsel is nevertheless
necessary, shall be made only to the extent necessary and WO shall use its best
efforts to obtain confidential treatment of the information.

 

(d) Any audit under this Section or payments made by UNFI to WO in connection
with any audit shall not affect WO’s right to terminate the Agreement, and
rights to audit shall survive termination of this Agreement.

(e) In the event of a dispute as to the amount of any adjustment required as a
result of any audit, the parties shall use their best reasonable efforts to
reach agreement within 15 days, and, failing such agreement, either party may
submit the dispute to a nationally recognized accounting firm (the "Auditor"),
selected upon mutual agreement of the parties, which shall resolve the dispute
within 30 days or as soon thereafter as reasonably practicable. The decision of
the Auditor shall be final and binding on the parties. The cost and expense of
the Auditor shall be paid one-half by each party. The parties shall make
available to the Auditor all relevant books, records and material reasonably
requested by the Auditor.

 

 

13. Compliance with Laws. (a) Each party covenants and agrees during that it
will fully comply with all applicable laws, ordinances, regulations, licenses
and permits of or issued by any federal, state or local government entity,
agency or instrumentality applicable to its responsibilities hereunder. UNFI
agrees that it shall comply with all certification procedures and regulations.
Each party shall promptly notify the other party after it becomes aware of any
material adverse proposed law, regulation or order that, to its knowledge, may
or does conflict with the parties’ obligations under this Agreement. The parties
will then use reasonable efforts to promptly decide whether a change may be made
to the terms of this Agreement to eliminate any such conflict or
impracticability.

 

(b) Organic Documentation. In connection with any organic Products, UNFI shall
take all such actions as required by any federally recognized certifying
organization (or as required by law) in order for such Products to be certified
as organic, including, without limitation, the maintenance of any required
documentation and the taking of the necessary precautions to prevent product
compromise. UNFI shall provide all documentation relating to the foregoing to WO
at WO’s request.

 

--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

14. [CONFIDENTIAL](47)

 

15. Payment Terms. (a) WO shall pay for all Product purchases, subject to
deductions for amounts owed by UNFI to WO hereunder, by wire transfer of
immediately available funds to UNFI within [CONFIDENTIAL](48) from the date of
the UNFI invoice, which is dated no earlier than the date the Product is shipped
to the Store (and a copy of such invoice accompanies the Product). In the event
receipt of a shipment is substantially delayed (delay of 24 hours or greater),
payment shall be due [CONFIDENTIAL](49) following actual receipt of the
shipment. Invoices shall be on a Store by Store basis. A finance charge of
[CONFIDENTIAL](50) monthly on any delinquent balance not paid within
[CONFIDENTIAL](51) may be assessed monthly.

 

(b) If UNFI fails to make any payment due hereunder, after 10 days’ prior
written notice by WO by the due date specified by WO, and provided that UNFI has
not given WO notice of a good faith dispute with the amount due by the due date,
WO may, at its election, deduct or offset from any invoice owed to UNFI, those
amounts due from UNFI under this Agreement as a reimbursement, payment or
credit. WO shall notify UNFI at the time of payment of the deduction or offset.

 

(c) All monetary obligations under this Agreement will survive termination of
the Agreement.

 

(d) [CONFIDENTIAL](52).

 

16. Credits.

(a) Product Credit. WO or its Stores may email notification, in accordance with
UNFI’s standard notification process, of credits for damaged Product, miss-picks
of goods not on the APL and for short-dated/out-of-code Product received on
delivery from UNFI in accordance to WO Code Date Policy attached as Exhibit J
hereto, provided the total amount of the credit per Store is $25 or greater. The
cost of miss-picks received at Store level of Products on the APL shall be
debited to WO, assuming WO can use the Products based on the quantity delivered
and remaining code dates on such Products. UNFI and WO shall discuss the
disposition of miss-picks.

--------------------------------------------------------------------------------



(47)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(48)  Ibid.





(49)  Ibid.





(50)  Ibid.





(51)  Ibid.





(52)  Ibid.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(b) Shortage Credit. UNFI will credit WO [CONFIDENTIAL](53) for delivery
shortages, calculated on Total Purchases by each Store on a monthly basis, which
will be deducted through a credit memo by UNFI issued to each WO Store on a
monthly basis. UNFI shall audit shortage levels on a quarterly basis using its
internal audit teams, and shall provide the results thereof to WO each quarter.
If UNFI’s audit shows a lesser or greater than [CONFIDENTIAL](54) shortage, then
the credit shall be decreased or increased, accordingly, to the level shown by
audit, effective immediately. The shortage credit shall also be adjusted
immediately in the event that any WO audit shows a lower or higher shortage. WO
may audit at any time, provided that changes to the shortage credit shall be
effected not more frequently than quarterly. WO shall provide a report to UNFI
on the results of WO’s audits with the notice of adjustment. Both parties shall
audit using audit procedures to be mutually agreed to after good faith
negotiation within 60 days after execution of this Agreement. Any disputes
regarding audit results shall be resolved using the procedures set forth in
Section 12(e) above.

 

(c) Processing of Credits. UNFI agrees that it shall receive and process credit
requests within five business days from receipt of the request from WO by email.
WO agrees that it will provide notice of credits to UNFI within 48 hours of
Product receipt.

 

17. Termination Provisions. (a) Either party may terminate this Agreement at the
end of any initial or renewal term upon [CONFIDENTIAL](55) or more prior written
notice.

 

(b) WO may terminate the Agreement on immediate written notice (unless otherwise
provided below) for cause if:

 

> > (i) UNFI fails to make any payment, credit, rebate or other remittance of
> > monetary consideration provided for herein on the date due, other than as to
> > payments regarding which UNFI has given WO notice of good faith dispute, and
> > fails to remedy any delinquent payment, credit, rebate or other remittance
> > within fifteen business days after notice thereof from WO (which failure to
> > cure shall be an event of default), or if such breach occurs more than twice
> > in any calendar year (in which case, for such second breach WO may elect not
> > to provide a cure period);
> > 
> > (ii) [CONFIDENTIAL] (56)
> > 
> > (iii) UNFI breaches any other non-monetary obligations under the Agreement
> > not specifically referenced above in this Section, and fails to cure such
> > breach after 30 days’ prior written notice of breach;

--------------------------------------------------------------------------------



(53)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(54)  Ibid.





(55)  Ibid.





(56)  Ibid.



--------------------------------------------------------------------------------

> >  
> > 
> > ***CONFIDENTIAL TREATMENT REQUESTED**
> > 
> > 
> > 
> >  
> > 
> > (iv) The results of any audit conducted by WO or UNFI of any data points set
> > forth the Agreement prove deliberate fraud or gross misconduct of UNFI of a
> > nature that is material in either dollar amounts or percentages to total
> > amounts or to the operational units affected, or that could reasonably
> > result in a material impact to the reputation or operational performance of
> > WO. WO may also terminate if it is determined by any regulatory agency, or
> > UNFI publicly announces that any certification given by officers of UNFI
> > relating to internal controls or fraud were materially incorrect. UNFI
> > agrees that notwithstanding the amount of any fraud discovered, UNFI will
> > take prompt steps to rectify any damage caused by the fraud and will
> > implement controls designed to deter such fraud in the future;
> > 
> > (v) Regulatory violations by UNFI where the violations or the corrective
> > action required materially and adversely affect the continued ability of
> > UNFI to perform all or any material portion of the Agreement;
> > 
> > (vi) UNFI [CONFIDENTIAL](57), and UNFI has failed to remedy
> > [CONFIDENTIAL](58), of breach by WO; provided, however, that UNFI shall not
> > be entitled to a cure period upon the second breach of this provision in any
> > running 12-month period and WO may, upon notice to UNFI of such second
> > breach, immediately terminate this Agreement on a nationwide or regional
> > basis;
> > 
> > (vii) The quality of service provided by UNFI is below the level as required
> > herein, and UNFI has failed to remedy service problems within 30 days after
> > written notice of breach by WO. For purposes hereof, quality of service
> > issues shall include, but not be limited to, the following:
> > 
> > > > (A) UNFI is unable, after 10 days’ written notice and opportunity to
> > > > cure, to meet regional or national, as applicable, delivery windows to
> > > > the Stores as set forth in this Agreement, including on Exhibit I
> > > > attached hereto, as such may be amended by mutual agreement of the
> > > > parties from time to time, including but not limited to hours and days
> > > > of delivery, delivery routes, condition of Products, or execution of
> > > > invoices at the Store, provided it has been given reasonable advance
> > > > notice of any unusual requirements; or
> > > > 
> > > > (B) Products delivered by UNFI fail to meet the quality standards and
> > > > specifications set forth herein, including Code Date policies,
> > > > temperature control limits or arrive in damaged, infested, or
> > > > adulterated conditions, or the BNRs as shown by an audit by either party
> > > > exceed [CONFIDENTIAL](59).

 

--------------------------------------------------------------------------------



(57)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(58)  Ibid.





(59)  Ibid.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

Notwithstanding the foregoing, WO shall not have the right to terminate the
Agreement for cause if noncompliance by UNFI with any of the foregoing results
from intentional sabotage by WO employees, Force Majeure events (as defined
below), or the negligent or intentional acts or omissions of WO. Nothing herein
shall prohibit WO from ceasing to purchase Products under Section 2 above
without notifying UNFI of a breach hereunder.

 

(c) UNFI may terminate the Agreement for cause on immediate written notice if:

 

> > (i) WO fails to make any payment, credit, rebate or other remittance of
> > monetary consideration provided for herein on the date due, other than
> > payments regarding which WO has given UNFI notice of a good faith dispute,
> > and fails to remedy any delinquent payment within five business days after
> > notice thereof from UNFI (which failure to cure shall be an event of
> > default), or if such breach occurs more than twice in any given calendar
> > year;

 

> > (ii) Regulatory violations by WO where the violations or the corrective
> > action required materially and adversely affect the continued ability of WO
> > to perform under the Agreement beyond 30 days;
> > 
> > (iii) WO fails to purchase [CONFIDENTIAL](60) during the Term hereof,
> > commencing as of the Effective Date) during the Term of this Agreement,
> > other than where such failure is caused by Force Majeure or UNFI or
> > manufacturer OOS; and
> > 
> > (iv) WO materially breaches any other non-monetary obligations under the
> > Agreement not specifically referenced above in this Section, and fails to
> > cure such breach after 30 days’ prior written notice of breach;
> > 
> > (v) The results of any audit conducted by UNFI of any data points set forth
> > the Agreement prove deliberate fraud or gross misconduct of WO of a nature
> > that is material in either dollar amounts or percentages to total amounts or
> > to the operational units affected, or that could reasonably result in a
> > material impact to the reputation or operational performance of WO. UNFI
> > agrees that notwithstanding the amount of any fraud discovered, UNFI will
> > take prompt steps to rectify any damage caused by the fraud and will
> > implement controls designed to deter such fraud in the future. UNFI may also
> > terminate if it is determined by any regulatory agency, or WO publicly
> > announces that any certification given by officers of WO relating to
> > internal controls or fraud were materially incorrect.

(d) Not earlier than [CONFIDENTIAL](61), UNFI may give WO notice that UNFI
[CONFIDENTIAL](62) from the business relationship evidenced by this

--------------------------------------------------------------------------------



(60)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(61)  Ibid.





(62)  Ibid.



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED**



 

 

Agreement. The parties shall then negotiate in good faith, [CONFIDENTIAL](63)
following WO’s receipt of such notice, such modifications of this Agreement as
may be necessary to allow UNFI [CONFIDENTIAL](64). If after, [CONFIDENTIAL](65)
the parties are unable to reach agreement on modifications sufficient to allow
UNFI [CONFIDENTIAL](66), then UNFI may give WO notice of termination of this
Agreement [CONFIDENTIAL](67) after WO’s receipt of the termination notice. Such
termination right shall not be deemed a default hereunder. [CONFIDENTIAL](68).

 

(e) Notwithstanding anything to the contrary in this Agreement, the following
will apply in a Force Majeure event:

 

> > (i) If the Force Majeure event affects, for a period of at least 10
> > consecutive days, in any material manner the operations in any DC or any
> > region served primarily by one DC, as the case may be, of the party who is
> > not claiming the benefit of the Force Majeure provision (the "Non-Affected
> > Party"), then the Non-Affected Party may on written notice to the Affected
> > Party suspend its obligations hereunder (including without limitation
> > Section 2(a)), other than the payment of sums due unless the Force Majeure
> > event relates to the operation of the banking system, with respect to such
> > DC or region until such time that the Affected Party is able to resume its
> > obligations in full with respect to such DC or region. The parties agree
> > that [CONFIDENTIAL](69) of Buyer.
> > 
> > (ii) In the event that Force Majeure continues for more than 60 consecutive
> > days, and the Affected Party has not provided an acceptable alternative
> > remedy to fully mitigate the disruption, the Non-Affected Party may
> > terminate the Agreement or Definitive Agreement as to the DC or region
> > affected by the Force Majeure event, on 30 days written notice to the
> > Affected Party provided that the Force Majeure event exists on the date of
> > the notice of termination.

18. Representations and Warranties of UNFI. UNFI represents and warrants to WO
as follows, and such representations and warranties shall survive the
Commencement Date:

 

(a) Corporate Organization and Authority. UNFI (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is authorized to transact business in each State in which such
authority is required by law; and (ii) has the corporate power and authority to
own and operate its properties and to carry on its business as now conducted and
as proposed to be conducted.

 

--------------------------------------------------------------------------------



(63)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.





(64)  Ibid.





(65)  Ibid.





(66)  Ibid.





(67)  Ibid.





(68)  .Ibid.





(69)  Ibid.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(b) Authorization. UNFI has the corporate power and authority to execute,
deliver and perform its obligations under this Agreement and has taken all
necessary corporate action to authorize its execution, delivery and performance
of this Agreement. This Agreement has been duly executed and delivered on behalf
of UNFI and constitutes the legal, valid and binding obligation of UNFI,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).

 

(c) No Consents; Conflicts. No consent, authorization by, approval of or other
action by, and no notice to, or filing or registration with, any governmental
authority, agency, regulatory body, lender, lessor, franchisee or other person
is required for the execution, delivery or performance of this Agreement by
UNFI, other than those that have been obtained and are in full force and effect.
The execution, delivery and performance of this Agreement will not result (with
or without due notice or lapse of time or both) in any violation or breach of
any provision of the charter or by-laws of UNFI, any judgment, decree or order
to which UNFI is a party or by which it is bound, any indenture, mortgage or
other agreement or instrument to which UNFI is a party or by which it is bound
or any statute, rule or regulation applicable to UNFI.

 

(d) Sufficient Personnel to Perform Obligations. UNFI represents that as of the
execution of this Agreement, UNFI has sufficient personnel with adequate
training and expertise to perform its obligations as contemplated hereunder in
the time frames contemplated herein.

 

(e) National Organic Standards. UNFI represents that it has adequate processes
and systems in place, and has adequately educated its personnel, to comply with
all federal, state and local regulations relating to handling and labeling of
organic products, including but not limited to the National Organic Standards as
promulgated by the U.S. Department of Agriculture and as such applies to UNFI as
a handler or processor of organic foods. UNFI acknowledges that WO has placed
substantial reliance on UNFI to handle various foods for human consumption so as
to not invalidate any "organic" designation of such foods.

 

(f) Computer Systems. As of the date of this Agreement, UNFI has proper security
safeguards in place to ensure the confidentiality of all of WO’s data as
contained in UNFI’s computer systems. All such systems will perform without
material defect or error in compliance with the performance standards set forth
in this Agreement. UNFI has a disaster recovery program in place to ensure that,
in the event of a catastrophic destruction of any portion of UNFI’s computer
systems, wherever located, UNFI will be able to recover all necessary data to
continue to perform its obligations hereunder in substantially the time frames
contemplated herein.

 

(g) Facilities’ Condition and Capacity. All of the DCs participating in this
Agreement will be maintained and operated in accordance with UNFI warehousing
and delivery standards. Such facilities have the operational systems required to
support the obligations of UNFI as set forth in this Agreement, and all such

--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED**



 

 

facilities have adequate capacity to order, store and deliver Products in
accordance with the terms of this Agreement and in the amounts contemplated by
WO. All the DCs participating in this Agreement shall have sufficient security
measures in place prior to receipt of Products for WO to ensure that such
Products are not tampered with or adulterated in any manner, and that all such
Products shall be maintained at temperatures and other storage conditions
necessary to preserve the freshness and integrity of the Products.

 

(h) Ownership of UNFI. No entity constituting a competitor to WO, which for
purposes of this paragraph includes all conventional and natural food grocery
store chains, owns more than a 5% equity interest in UNFI. No such entity has
any rights to purchase, through warrants, options, rights of first refusal,
preemptive rights or any other legal right or obligation, any equity interest in
UNFI which, together with any existing interest, would aggregate more than 5% if
fully exercised (other than purchases made on the open market).

 

(i) Litigation. There is no pending nor, to UNFI’s knowledge, threatened
litigation, governmental action, action for injunctive or other equitable relief
or other threatened or outstanding claims of any nature which could reasonably
(i) interfere with UNFI’s performance of its obligations hereunder, or (ii) have
a material or detrimental impact on UNFI’s assets or operations as such exist as
of the Effective Date.

 

(j) Information Provided to Auditors. All information that shall be provided by
UNFI to auditors retained by WO shall be provided in the format in which such
information is maintained in the normal course of UNFI’s business, and to UNFI’s
knowledge, all such information shall be true and correct in all material
respects, except as otherwise disclosed to WO and the auditors at the time of
disclosure.

 

19. Representations and Warranties of WO. WO hereby represents and warrants to
UNFI as follows, and such representations and warranties shall survive the
Commencement Date:

 

(a) Corporate Organization and Authority. WO (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; and (ii) has the corporate power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.

 

(b) Authorization. WO has the corporate power and authority to execute, deliver
and perform its obligations under this Agreement and has taken all necessary
corporate action to authorize its execution, delivery and performance of this
Agreement. This Agreement has been duly executed and delivered on behalf of WO
and constitutes the legal, valid and binding obligation of WO, enforceable in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether the issue of enforceability is considered in a proceeding in equity or
at law).

--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(c) No Consents; Conflicts. No consent, authorization by, approval of or other
action by, and no notice to, or filing or registration with, any governmental
authority, agency, regulatory body, lender, lessor, franchisee or other person
is required for the execution, delivery or performance of this Agreement by WO,
other than those that have been obtained and are in full force and effect. The
execution, delivery and performance of this Agreement will not result in (with
or without due notice or lapse of time or both) any violation or breach of any
provision of the charter or by-laws of WO, any judgment, decree or order to
which WO is a party or by which it is bound, any indenture, mortgage or other
agreement.

(d) Litigation. There is no pending nor, to WO’s knowledge, threatened
litigation, governmental action, action for injunctive or other equitable relief
or other threatened or outstanding claims of any nature which could reasonably
(i) interfere with WO’s performance of its obligations hereunder, or (ii) have a
material detrimental impact on WO’s assets or operations as such exist as of the
Effective Date.

 

(e) Computer Systems. As of the date of this Agreement, WO has proper security
safeguards in place to ensure the confidentiality of all of UNFI’s data as
contained in WO’s computer systems. All such systems will perform without
material defect or error in compliance with the performance standards set forth
in this Agreement. WO has a disaster recovery program in place to ensure that,
in the event of a catastrophic destruction of any portion of WO’s computer
systems, wherever located, WO will be able to recover all necessary data to
continue to perform its obligations hereunder in substantially the time frames
contemplated herein.

 

(f) Sufficient Personnel to Perform Obligations. As of the execution of this
Agreement, WO has sufficient personnel to perform its obligations as
contemplated hereunder in timeframes contemplated herein.

 

(g) Ownership of WO. No entity constituting a competitor to UNFI, which for
purposes of this paragraph includes other distributors with gross revenues of
more than $100 million, owns more than a 5% equity interest in WO. No such
entity has any rights to purchase, through warrants, options, rights of first
refusal, preemptive rights or any other legal right or obligation, any equity
interest in WO which, together with any existing interest, would aggregate more
than 5% if fully exercised (other than purchases made on the open market).

 

 

20. Binding Effect. This Agreement is a binding obligation between the parties
hereto for the sale by UNFI and purchase by WO for the Products referenced at
the prices and other terms set out in or referenced herein, and may be enforced
by either party in accordance with its terms. This Agreement supersedes all
previous agreements between the parties.

--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

21. Miscellaneous. (a) Force Majeure. "Force Majeure" events shall be events
beyond the reasonable control of a party (and not through the fault or
negligence of such party) that make timely performance of an obligation not
possible. Without limiting the generality of the foregoing, vehicle breakdowns
due to a party’s failure to properly maintain a vehicle, or inclement weather
not of unusual severity or in which vehicles similar to those of the party
claiming Force Majeure are traveling, do not constitute Force Majeure events. A
Force Majeure event is not reasonably foreseeable with the exercise of
reasonable care, nor avoidable through the payment of nonmaterial additional
sums. In the event of a Force Majeure, the party so affected shall give prompt
written notice to the other party of the cause and shall take whatever
reasonable steps are necessary to relieve the effect of such cause as rapidly as
possible. No finance charge will be assessed on either party for late payments
due to Force Majeure events.

(b) Governing Law, etc. Each of the parties hereto irrevocably waives all rights
to a trial by jury with respect to any dispute relating to this Agreement, the
subject matter hereof or the entering into or termination of this Agreement (a
"Dispute"). This Agreement and all actions related hereto shall be governed by,
and any dispute shall be resolved in accordance with, the laws of the State of
Colorado, excluding its internal choice of law principles.

 

In the event of any Dispute, such Dispute, if not resolved promptly in the
ordinary course between representatives of the parties, shall be submitted for
settlement negotiation between the Chief Executive Officer of UNFI and Chief
Executive Officer of WO, and if such procedure does not resolve such Dispute
within 30 days after a request for such settlement negotiation to the other
party, then and only then shall all such Disputes be resolved exclusively by the
process of litigation in accordance with this Section. The parties agree that
all disputes shall be brought either in Federal District Court for the Southern
District of New York, and if Federal District Court is not available to the
parties because of a lack of diversity jurisdiction, then in the Supreme Court
for the State of New York, County of New York.

(c) Recovery of Fees and Costs. In the event of a dispute, the prevailing party
shall be entitled to recovery of reasonable attorneys’ fees and costs (including
costs of appeal).

(d) Confidentiality. The parties to this Agreement shall maintain as
confidential the specific terms hereof ("Confidential Information"), and shall
not disclose such terms to any third party (other than to its own outside legal,
accounting, insurance or financial advisors as necessary) without the other
party’s prior written consent. "Confidential Information" about a party learned
under this Agreement shall not be used during or after the term of this
Agreement except in connection

--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED**



 

 

with the party’s obligations hereunder, and without limiting the foregoing, such
information as to WO may not be used by UNFI in connection with the marketing,
distribution or sale of UNFI’s products other than to WO. The term "Confidential
Information" shall include computer software, source code, object code, hardware
configurations and all other information relating to a party, its business and
prospects, learned by the other party or disclosed by such party from time to
time to the other party in any manner, whether orally, visually or in tangible
form (including, without limitation, documents, devices and computer readable
media) and all copies, improvements, derivatives and designs thereof, created by
either party whether owned by or licensed to such party. The term "Confidential
Information" shall also be deemed to include all notes, analyses, compilations,
studies, interpretations or other documents prepared by a party that contain,
reflect or are based upon the information furnished to such party by the other
party pursuant hereto. Confidential Information shall not include any
information that:

> > (i) was in a party’s possession prior to disclosure by the other party
> > hereunder, provided such information is not known by such party to be
> > subject to another confidentiality agreement with or secrecy obligation to
> > the other party;
> > 
> > (ii) was generally known in the grocery industry at the time of disclosure
> > to a party hereunder, or becomes so generally known after such disclosure,
> > through no act of such party;
> > 
> > (iii) has come into the possession of a party from a third party who is not
> > known by such party to be under any obligation to the other party to
> > maintain the confidentiality of such information; or
> > 
> > (iv) was independently developed by a party without the use of any
> > Confidential Information of the other party, to the extent that such
> > independent development is reasonably established by such first party to the
> > other party.

Notwithstanding the foregoing, nothing herein shall prevent the filing of a copy
of this Agreement as an exhibit to any filing required by an regulatory agency
having jurisdiction over either party, provided that a party required to file a
copy hereof shall notify the other party of the filing and request and use its
best efforts to obtain confidential treatment of all financial terms of this
Agreement prior to the filing thereof. In addition, either party may disclose
the terms of this Agreement pursuant to a valid subpoena, provided such party
gives the other party reasonable prior notice of the service of any subpoena to
permit the other party to seek a protective order, and seeks confidential
treatment of all financial terms hereof.

The parties acknowledge and agree that the non-breaching party’s remedy at law
is inadequate in the event of any breach or threatened breach by the other party
of its agreements set forth in this Section. In the event of such breach or
threatened breach, in addition to any other remedy which may be available to the
non-breaching party, the non-breaching party shall be entitled to seek, without
posting a bond, preliminary or permanent injunctive and/or other equitable
relief restraining the breaching party, or any of its agents or employees, from
breaching or acting in any manner inconsistent with the conduct or performance
required by this Section.

 

(e) Amendment; Assignment. This Agreement may not be amended or modified except
by an instrument in writing signed by an authorized officer of each party. It is
agreed that neither party shall transfer or assign this Agreement or any part
hereof or any right arising hereunder, by operation of law or otherwise, without
the

--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED**



 

 

prior written consent of the other, which consent will not be unreasonably
withheld. A party may reasonably withhold its consent if, in such party's good
faith judgment, the proposed assignee: (i) does not have sufficient financial
resources or assets to perform its obligations under the Agreement; (ii) does
not have sufficient experience or expertise in the distribution and supply of
food products in the case of an assignment by UNFI or its direct or indirect
parent, or grocery retail business in the case of an assignment by WO, unless
the existing operations management personnel prior to the assignment remain in
control of the daily operations of the assignor after such assignment; (iii) is
engaged in the same business as the non-assigning party; (iv) does not deliver
its written commitment to carry out the Agreement at the same level of business
being conducted by the assigning party immediately prior to the proposed
assignment; or (v) is a competitor of the non-assigning party. This Agreement
shall be assigned to and binding upon any purchaser of all or substantially all
of the assets of either party hereto.

 

In the event a party requests such consent to such a transfer, such party shall
meet with the other party to provide any information reasonably requested by the
other party regarding the proposed transferee. Any purported assignment without
consent shall be void and of no force or effect or, at the other party’s option,
shall terminate this Agreement. Subject to the foregoing, this Agreement shall
be binding on the respective parties and their permitted successors and assigns.

CONFIDENTIAL](70).

(f) Entire Agreement; Survival. This Agreement (and any documents referred to
herein or therein) represents the entire agreement and understanding of the
parties with respect to the matters set forth herein, and there are no
representations, warranties or conditions or agreements (other than implementing
invoices, purchase orders and the like necessary to implement this Agreement)
not contained herein (or in any documents not referred to herein) that
constitute any part hereof or that are being relied upon by any party hereunder.
Notwithstanding any termination of this Agreement, all claims arising prior to
such termination for any breach of or for any amount due under this Agreement
(excluding any such claims that have been satisfied, waived or released prior to
such termination) under this Agreement, shall survive such termination, and in
addition, the following sections shall survive any such termination: 10, 12 (for
not more than 120 days following termination), 14(b), 15, 16, 21(b) – (d) , (f),
(g), (i), (j).

 

(g) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

(h) Publicity. Both parties shall agree on a joint initial press release on the
entering into of this Agreement; provided, however, that either party may issue
releases as deemed necessary by their respective securities counsel under
applicable laws governing the release of information.

 

--------------------------------------------------------------------------------



(70)  Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.



--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(i) Notices. Any notices to be given by either party to the other shall be in
writing by personal delivery or by mail, registered or certified, postage
prepaid with return receipt requested, or by facsimile (only with receipt
confirmed). Notices shall be addressed to the parties at the addresses set forth
below or to such other address as shall have been so notified to the other party
in accordance with this Section. Notices to UNFI shall be addressed to: Steve
Townsend, UNFI, 260 Lake Road, Dayville, CT 06241, FAX: 860-779-0746, with a
copy, which shall not constitute notice, to E. Colby Cameron, Esq., Cameron &
Mittleman LLP, 56 Exchange Terrace, Providence, RI 02903, FAX: 401-331-5787.
Notices to WO shall be addressed to: Chief Executive Officer, Wild Oats Markets,
Inc., 3375 Mitchell Lane, Boulder, CO 80301-2244, Fax: (303) 402-9920, with a
copy to Freya Brier, Esq., General Counsel, Wild Oats Markets, Inc., 3375
Mitchell Lane, Boulder, CO 80301-2244, FAX: (303) 440-7316.

 

(j) No Third Party Beneficiaries . Nothing in this Agreement, whether expressed
or implied, is intended to confer on any person other than the parties to this
Agreement or their respective successors or permitted assigns, any rights,
remedies, obligations or liabilities.

(k) Alliance. WO and UNFI agree that an objective of the parties is to establish
during the Term of this Agreement, a mutually supportive alliance with respect
to the Products and the unified supply chain management concept relating to the
purchase and sale of the Products which is embodied in the Agreement.

 

(l) Authority. WO and UNFI each represent and warrant to the other that the
individual executing this Agreement has full authority to execute this
Agreement, and when executed this Agreement is a binding obligation of the
party.

 

(m) Expenses. Except as otherwise provided herein, all costs and expenses
(including legal and accounting fees) incurred in connection with this Agreement
and the transactions contemplated hereby shall be borne by the party incurring
such expense.

 

(n) Independent Contractors. In all matters relating to this Agreement both
parties shall be acting solely as independent contractors and shall be solely
responsible for the acts of their respective employees, contractors and agents.
Employees, agents or contractors of one party shall not be considered employees,
agents or contractors of the other party.

 

 

(o) Titles and Headings; Counterparts; Facsimile Signature. The titles and
headings to Sections herein are inserted for the convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement, and will become a
binding agreement when one or more counterparts have been signed by each party
and delivered to the other party. Facsimile signatures shall be deemed original
signatures for purposes of execution of this document.

--------------------------------------------------------------------------------

 

***CONFIDENTIAL TREATMENT REQUESTED**



 

(p) Negotiation of Agreement, Each party and its counsel have cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any drafts relating thereto shall be deemed the work product of the parties
and may not be construed against any party by reason of its preparation. Any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the party that drafted it is of no
application and is hereby expressly waived.

Executed as of the date first set forth above.

 

WILD OATS MARKETS, INC. UNITED NATURAL FOODS, INC.  

By: Freya Brier, Vice President, Legal

 

By: Steve Townsend, President

 